DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101  because the claimed invention is directed to an abstract idea without significantly more. The claims recite comparing a damped sinusoidal waveform having a resonant attenuation envelope with a predetermined voltage and detecting a last time instant at which a value of the damped sinusoidal waveform is equal to the predetermined threshold voltage; calculating a quality factor of the resonant tank based on a plurality of parameters derived from the last time instant; and determining whether a foreign object is magnetically coupled to the first coil based on the quality factor.
Claim 1, is directed to a method of comparing, calculating and determining. The method steps of claim 1 are directed to the manipulation of information. The manipulation of information is a “mathematical correlation”, which qualifies as an abstract idea. MPEP 21106.04 (a) (2) (I) (A). This judicial exception is not integrated into a practical application because there are no additional elements that create a practical application in claim 1 (or it dependents). There is no structure to carry out the method and there is no consequences to the measuring, comparing, calculating and determining. Observing a measured value, conducting mathematical calculations and reporting the result does not add significantly more to overcome the abstract idea analysis. 
Claims 2-3 are also rejected under 35 U.S.C. 101 because the claims are dependent upon base claim 1. 
To overcome the rejection, the Applicants may consider defining the specific structure of the apparatus (such as the transmitter or receiver structure).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by  Goodchild et al. (US 2020/0381960).
Regarding claim 1, Goodchild et al. in [Figs. 3-4] discloses a method for comprising: applying an excitation including a voltage step to a resonant tank comprising a first coil and a capacitor [see driver 304 that provides the excitation signal to the first coil 314 and capacitor 312 and 0041]; 
comparing a damped sinusoidal waveform having a resonant attenuation envelope with a predetermined threshold voltage and detecting a last time instant [last time instant is right when the voltage crosses the threshold, shown in Fig. 4 during the decay of the damped sinusoidal waveform] at which a value of the damped sinusoidal waveform is equal to the predetermined threshold voltage [see measuring circuit 318/302 that obtain a measurement signal indicative of the current flow or voltage 316 measured at the LC node 310 of the resonant circuit 306. The measurement signal is used to calculate or estimate Q factor of the resonant circuit and 0041-0044]; and
calculating a quality factor of the resonant tank based on a plurality of parameters derived from the last time instant [see measuring circuit 318/302 that obtain a measurement signal indicative of the current flow or voltage 316 measured at the LC node 310 of the resonant circuit 306. The measurement signal is used to calculate or estimate Q factor of the resonant circuit and 0041-0044]; and 
determining whether a foreign object is magnetically coupled to the first coil based on the quality factor [see Fig 4, and 0044 discloses the two different responses to a ping when a foreign object is present and is not and further discloses that Q-factor is a factor in the decay.  The Q factor is estimated or calculated based on the decay and equation, see 0036-0037].
Regarding claim 2, Goodchild et al. in [Fig. 3], discloses the method of claim 1, wherein: the damped sinusoidal waveform is a voltage signal detected from the first coil [see measuring circuit 318/302 that obtain a measurement signal indicative of the current flow or voltage 316 measured at the LC node 310 of the resonant circuit 306 and first coil 314. The measurement signal is used to calculate or estimate Q factor of the resonant circuit and 0041-0044].
Regarding claim 3, Goodchild et al. in [Figs. 3-4], discloses the method of claim 1, further comprising: determining whether the foreign object is magnetically coupled to the first coil [see 314] based on a reduction of a value of the quality factor [see Fig 4, and 0044 discloses the two different responses to a ping when a foreign object is present and is not and further discloses that Q-factor is a factor in the decay.  The Q factor is estimated or calculated based on the decay and equation, see 0036-0037].
Regarding claim 6, Goodchild et al. in [Fig. 4], discloses the method of claim 1, further comprising: determining a peak value of the damped sinusoidal waveform based on the last time instant, wherein the peak value and the last time instant are in a same period of the damped sinusoidal waveform; and calculating the quality factor based on a ratio of the voltage step to the peak value [see Fig. 4 0041-0044].

Claim(s) 7-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by  Martin et al. (CN 1032831130. 
Regarding claims 7 and 10-11, Martin et al. discloses a method comprising: connecting via controller 114 a dc voltage source [see voltage sampler 113] to a power stage [see 102] of a wireless power transfer system; disconnecting via controller 114 the dc voltage source [see voltage sampler 113] from the power stage [see 102] , wherein after disconnecting the dc voltage source [see voltage sampler 113], a damped sinusoidal waveform is generated in a resonant tank [see 104/106p] of the wireless power transfer system; detecting a last time instant at which a value of the damped sinusoidal waveform is equal to a predetermined threshold voltage; and calculating a quality factor of the resonant tank [see 104/106p] based on a plurality of parameters derived from the last time instant.
Regarding claim 8, Martin et al. in [Fig. 1], discloses the method of claim 7, wherein the wireless power transfer system comprises: the resonant tank comprising a resonant capacitor and a first coil [see 104/106p]; the power stage [see 102] connected to the resonant tank; and a controller [see 114] configured to determine whether a foreign object is magnetically coupled to the first coil [see 106p] based on the quality factor.  
Regarding claim 9, Martin et al. discloses the method of claim 8, wherein: the power stage is a full-bridge power converter [see 102].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodchild et al. (US 2020/0381960) and in view of Fornage et al. (CN 1032831130.
Regarding claim 4, Goodchild et al. discloses the method of claim 1, except comprising: connecting a bias voltage source to the resonant tank, wherein a current flows from the bias voltage source to ground through the resonant tank and a first low-side switch of a power stage coupled to the resonant tank; and NVT20-0006-23-disconnecting the bias voltage source from the resonant tank, wherein the current flows in a conductive loop comprising the resonant tank, the first low-side switch of the power stage and a second low-side switch of the power stage.  
Fornage et al. in [Fig. 1], discloses connecting a bias voltage source [see voltage applicator 113 controlled by controller 114] to the resonant tank [see 104 and 106p], wherein a current flows from the bias voltage source [see 113] to ground through the resonant tank [see  104/106p] and a first low-side switch [see 122-2] of a power stage [see 102] coupled to the resonant tank [see 104/106p]; and NVT20-0006-23-disconnecting [via 114] the bias voltage source [see 113] from the resonant tank [see 104/106p], wherein the current flows in a conductive loop comprising the resonant tank [see 104/106p], the first low-side switch [see 122-2] of the power stage [see 102] and a second low-side switch [see 122-2] of the power stage [see 102].  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combined the teachings of Fornage et al. in the apparatus as taught by Goodchild et al. in order to control and bias the applied voltage to the resonant tank. 
Regarding claim 5, Goodchild et al. in view of Fornage et al. discloses the method of claim 4, wherein the power stage comprises: a first high-side switch and the first low-side switch [see Martin et connected in series between an input voltage bus and ground; and a second high-side switch and the second low-side switch connected in series between the input voltage bus and ground, and wherein a common node of the first high-side switch and the first low-side switch is connected to a first input terminal of the resonant tank, and a common node of the second high-side switch and the second low-side switch is connected to a second input terminal of the resonant tank [see Fig. 1 of Fornage et al., with the converter/power stage comprising the low and high side switch connected in series between the voltage input and ground].

Allowable Subject Matter
Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12-20, the prior art references of record failed to teach or suggest a controller configured to apply an excitation to the capacitor and the first coil through the power conversion device, detect a signal having a resonant attenuation envelope, compare the signal with a predetermined threshold voltage, and detect a last time instant at which a value of the signal is equal to the predetermined threshold voltage, and wherein the controller is configured to determine a quality factor based on the last time instant in combination with other limitations recited in the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        9/11/22


/DANIEL KESSIE/Primary Examiner, Art Unit 2836